Title: To Alexander Hamilton from William Ellery, 31 January 1791
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] January 31, 1791. “… Imported, dutiable goods are exported to draw back the duty, and for want of a market are returned, may they be entered and landed on the duties being paid upon them or secured to be paid? The law respecting Drawbacks doth not appear to me to have had such cases in contemplation. I wish for your opinion on this subject. Nathan Saunders Master of the Sloop Polly belonging and bound to Pawcatuck in this District, lately arrived off Stonington, from Cadiz. An inspector from the District of New London went on board her and demanded a manifest of the master which he refused.… the said Master had taken out of said Sloop his Chest and Bedding a Kegg of Wine, a box of Lemons, and part of a hamper of raisins without a Permit, and against the remonstrance of the Inspector. I have desired the Surveyor to search for & seize those goods, and the Attorney of this District to prosecute the Master for violating the 27th Section of the Collection Law.…”
